DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chooi et al (US Patent Application Publication 2002/0064970) in view of Watanabe (USPN 9,064,802) and Moon et al (US Patent Application Publication 2019/0013391).
Regarding claim 1, Chooi et al disclose a semiconductor device in which a field effect transistor and a capacitor are electrically connected, 
wherein the field effect transistor comprises a semiconductor layer which includes a source and a drain [see Fig. 4], a dielectric layer 48 on the semiconductor layer, and a gate electrode 64 on the dielectric layer,
wherein the capacitor comprises a first electrode 44, a second electrode 52 disposed to be spaced apart from the first electrode, and a hafnium oxide (HfOx) layer 48 disposed between the first electrode and the second electrode.
Chooi et al do not specifically disclose wherein the hafnium oxide layer is crystallized, nor a seed layer on the hafnium oxide layer, nor specifically wherein the hafnium oxide layer has a permittivity in a range from about 30 to about 70. One such as Watanabe disclose the use of hafnium oxide layers in semiconductor devices, as insulator layers in capacitors and/or transistors (as in Chooi et al, the insulating layer 48 serves in both capacities), wherein the hafnium oxide is crystallized [see col. 1, lines 32-36]. It would have been obvious to one of ordinary skill in the art at the time of invention to perform a crystallization process on the hafnium oxide because Watanabe discloses wherein crystallization beneficially reduces surface roughness caused by crystal grains and increases the leakage current, and also eliminates voids, thereby improving flatness [see col. 1, lines 32-36 and 47-50]. Furthermore, Watanabe discloses wherein the hafnium oxide layer has a permittivity in a range from about 30 to about 70 [see col. 11, lines 7-11].
Furthermore, neither Chooi et al nor Watanabe disclose the inclusion of a seed layer on the hafnium oxide layer. One such as Moon et al disclose forming a crystallized hafnium oxide layer HOL and forming a seed layer OSL thereover [see Fig. 2A; see also paragraph 0031]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the seed layer of Moon et al in the semiconductor device of Chooi et al, as modified by Watanabe, because Moon et al disclose that the seed layer beneficially helps with the lattice mismatch between the hafnium oxide dielectric layer and a top electrode formed thereover [see paragraph 0006].
Regarding claim 2, the prior art of Chooi et al, Watanabe and Moon et al disclose the semiconductor device of claim 1. Furthermore to the hafnium oxide layer, Watanabe discloses wherein the hafnium oxide layer further comprises ZrO2 or Al2O3 [see col. 9, lines 43-55].
Regarding claims 3 and 5, the prior art of Chooi et al, Watanabe and Moon et al disclose the semiconductor device of claim 1. Furthermore to the hafnium oxide and the seed layers, Moon et al disclose wherein the hafnium oxide layer HOL and the seed layer OSL have thicknesses in the range of 5Å to 100Å, which is equivalent to 0.5-10nm, which substantially overlaps the claimed ranges [see paragraph 0031].
Regarding claim 6, the prior art of Chooi et al, Watanabe and Moon et al disclose the semiconductor device of claim 1. Furthermore, Chooi et al disclose wherein the substrate comprises at least one material selected from the group consisting of Al, Si, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, BaHf, Ta, W, Re, Os, Ir, Pt, and Au or a material including the at least one material and a nitride or an oxide [see paragraph 0024].
Regarding claim 7, the prior art of Chooi et al, Watanabe and Moon et al disclose the semiconductor device of claim 1. Furthermore to the crystallized hafnium oxide layer, Watanabe discloses wherein the hafnium oxide layer is crystallized in an orthorhombic phase or a tetragonal phase [see col. 4, lines 59-63].

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious wherein the seed layer comprises hafnium cobalt oxide (HfCoOx) or hafnium silicon oxide (HfSiOx); and regarding dependent claim 8, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a silicon dioxide layer between the substrate and the hafnium oxide layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899